Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 3, 4, 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in failing to set forth exactly what the method, computing device and system are designed to do.  Ie, a recitation in the preamble of independent claims 1, 10 and 16 needs to be added as to precisely what the method, computing device and system produce. 
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochergin 2010/0004773 (see paragraphs 0003, 0040, 0045, 0049, 
Kochergin discloses a computer-implemented (see paragraph 0049) method and system for characterizing thin film—including multilayer thin films, see paragraph 0040—properties during manufacturing thereof, the method and system using an optical scanner to obtain optical measurements of an optical layer of the multilayer film to be used during in-line manufacturing process control.  The primary reference fails to explicitly teach that such would be used in the cutting of an optical element from the multilayered film wherein the rotational orientation for the optical element to be cut from the film is determined based on the optical measurement.  JP -394 discloses an in-line optical element cutting operation from a multilayer thin film wherein the rotational orientation of the cutting—ie, the formation of a parallelogram-- is controlled to obtain the desired optical element from the film.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method and system of the primary reference to be applicable to the cutting as taught in JP -394 to ensure that the cut optical elements are of the desired size and shape as well as the desired optical property.  Liners for thin film processing are conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the method of the primary reference to provide support for the film.  The limitations of instant claim 5 are submitted to be an obvious aspect in the combination as applied, since one of ordinary skill would desire such in a closed-loop control as taught at paragraph 0040 of Kochergin.  Concerning the use of a computer, while Kochergin uses such for data assimilation and comparison (paragraph 0049), the primary reference does not 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742